Case 1:19-Cr-OOO44-RA Document 3 Fi|? UA¢ 1 `» g 1

 

REOUEST FOR COURT ACTION / DIRECTION

 

TO: Jim Molinelli OFFENSE: ATTEMPT AND CONSPIRACY TO
Miscellaneous Clerk COM]\/IIT FRAUD.PRODUCES/TRAFFICS lN

 

COUNTERFEIT DEVICE - 18:1349.F18:1029A.F
Class B FelonvClass C Felonv

FROM: Adarn S. Pakula ORIGTNAL SENTENCE: 6 Months Bureau of
U.S. Probation Offlcer Prisons; 36 Months Supervised Release
Specialist

SPECIAL CONDITIONS: Cooperate with INS;
Financial Disclosure; Location Monitoring
Program; Restitution: $15, 813.78; SA: $200.00

RE: .Abu Jalloh AUSA: To Be Assigned
Docket # 0422 3:17CR00145
MED: November 01 2021

 

DATE OF SENTENCE: March 29, 2018
I)ATE: January 23, 2019
ATTACHMENTS: PSI JUDGMENT ij PREVIOUS REPORTS

REQUEST FOR: COURT DIRECTION

 

TRANSFER OF JURISDICTION

On April 9, 2018, the above-mentioned individual was sentenced as outlined above in the Eastern District
of Virginia, by the Honorable Robert E. Payne, Senior U.S. District Judge.

On January 1 l, 2019, we received a letter from the Eastern District of Virginia, advising

that the court had signed the Transfer of Jurisdiction Probation Form 22 ordering Mr. Jalloh’s transfer to
the Southem District of New York. At this time we are requesting that this case be assigned to a Judge in
the Southem District of New York for acceptance of transfer ofjurisdiction.

Enclosed are four (4) original forms of the Transfer of Jurisdiction Probation Form 22. Upon completion,
please return the four (4) original Form 22's as they are required for both districts to complete the transfer.

Your assistance in this matter is greatly appreciated. Should you have any questions or concerns, please
contact the undersigned oft`icer.

Respectfully submitted,
Michael Fitzpatrick
U. robation Officer

Chi?f
by lig MM)/§>Q\
/Adam S.Pakula /

U.S. Probation Officer Specialist
212-805-5171

